As filed with the Securities and Exchange Commission on February 23, 2010 Registration Nos. 333-164631 and 333-164631-01 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 AMENDMENT NO. 2 TO F ORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 General Electric Capital Corporation (Exact name of registrant as specified in its charter) Delaware 6141 13-1500700 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. Employer Identification Number) GE Capital Trust I (Exact name of registrant as specified in its charter) Delaware 6141 27-6437681 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. Employer Identification Number) 901 Main AvenueNorwalk, Connecticut 06851(203) 840-6300 (Address, including zip code, and telephone number, includingarea code, of registrants principal executive offices) Alan M. Green, Esq.Associate General Counsel, Corporate Treasury201 High Ridge RoadStamford, Connecticut 06927(203) 961 -5077 (Name, address, including zip code, and telephone number, includingarea code, of agent for service) Copies to: Daniel M. RossnerRobert MandellSidley Austin LLP 787 Seventh AvenueNew York, New York 10019(212) 839-5300 John M. BrandowJoseph A. HallDavis Polk & Wardwell LLP450 Lexington AvenueNew York, New York 10017(212) 450-4000 Approximate date of commencement of proposed sale of the securities to the public: The offering of the securities will commence promptly following the filing of the Registration Statement. No tendered securities will be accepted for exchange until after this registration statement has been declared effective. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller reporting company £ (Do not check if a smaller reporting company) If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) £ Exchange Act Rule 14d-1(d) (Cross-Border Third Party Tender Offer) £ The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus may be changed. We may not complete the offer and the securities being registered may not be exchanged or distributed until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY 23, 2010 PROSPECTUS OFFER TO EXCHANGEUp to $2,500,000,000 Aggregate Liquidation Amount6.375% Fixed to Floating Rate Trust Securities of GE Capital Trust I For Any and All of the Outstanding6.375% Fixed to Floating Rate USD Subordinated Debentures due 2067 of General Electric Capital Corporation GE Capital Trust I (the  Trust ) is offering to exchange up to $2,500,000,000 aggregate liquidation amount of 6.375% Fixed to Floating Rate Trust Securities (the  Trust Securities ) for outstanding 6.375% Fixed to Floating Rate USD Subordinated Debentures due 2067(the  Debentures ) issued by General Electric Capital Corporation ( GE Capital ), on the terms and subject to the conditions set forth in this prospectus and in the related letter of transmittal (the  Letter of Transmittal ). We call this offer the  Exchange Offer . Each Trust Security will represent an undivided beneficial ownership interest in the assets of the Trust. The only assets of the Trust will be the Debentures accepted for exchange and deposited with the Trust pursuant to the Exchange Offer and $5,000 principal amount of Debentures deposited with the Trust by GE Capital, as sponsor of the Trust, in exchange for the common securities of the Trust (the  Common Securities ). We refer to the Debentures held by the Trust as the  Trust Debentures . The Trust will pay distributions on the Trust Securities only to the extent of interest payments received by it on the Trust Debentures. The Debentures are subject to redemption on the terms described under Description of DebenturesRedemption, subject to any then required approval by any Applicable Regulatory Authority as described in this prospectus. The Trust will use the proceeds of any repayment or redemption of the Trust Debentures to redeem Trust Securities and Common Securities on a pro rata basis. Any repayment or redemption of the Debentures by us or our subsidiaries prior to November 15, 2037 will be subject to the limitations described under Certain Terms of the Replacement Covenant. We will fully and unconditionally guarantee the obligations of the Trust on a subordinated basis to the extent set forth in this prospectus. The Exchange Offer will expire at 11:59 p.m., New York City time, on March 2, 2010, unless we cause the Trust to extend it or terminate it early. The term  Expiration Date  means such date and time or, if the Exchange Offer is extended, the latest date and time to which the Exchange Offer is extended. Holders who validly tender Debentures on or prior to the Expiration Date and who do not withdraw such tenders will be eligible to receive, per each $1,000 principal amount of Debentures, the total exchange consideration consisting of one Trust Security, liquidation amount $1,000 per security, and a cash payment of $10.00. You may withdraw any Debentures that you previously tendered in the Exchange Offer at any time prior to the Expiration Date. The Trusts obligation to exchange Debentures for Trust Securities in the Exchange Offer is subject to a number of conditions that must be satisfied or waived by the Trust at our direction, including, among others, that there has been no change or development that in our reasonable judgment may materially reduce the anticipated benefits to us of the Exchange Offer or that has had, or could reasonably be expected to have, a material adverse effect on us or our businesses, condition (financial or otherwise) or prospects. We do not intend to list the Trust Securities on any securities exchange. Concurrently with the Exchange Offer, we are engaging in other exchange offers substantially similar to the Exchange Offer with respect to other series of our outstanding subordinated debentures. None of these exchange offers is conditioned on the successful completion of any of the others. We encourage you to read and carefully consider this prospectus and the documents incorporated by reference herein in their entirety, in particular the risk factors beginning on page 23 of this prospectus. None of us, the trustees, the Dealer Managers, the Exchange Agent, the Information Agent (each as defined herein) nor any other person makes any recommendation as to whether you should tender your Debentures. You must make your own decision after reading this prospectus and the documents incorporated by reference herein and consulting with your advisors. These securities have not been approved by the Securities and Exchange Commission or any state securities commission, nor have these organizations determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The Lead Dealer Manager and New Security Structuring Agent for the Exchange Offer is: J.P. Morgan The other Dealer Managers for the Exchange Offer are: Barclays CapitalDeutsche Bank SecuritiesGoldman, Sachs & Co. The date of this prospectus is , 2010 TABLE OF CONTENTS Forward-Looking Statements 2 Where You Can Get More Information on GE Capital 2 Questions and Answers about the Exchange Offer 3 Summary 5 Risk Factors 23 Use of Proceeds 27 Consolidated Ratio of Earnings to Fixed Charges 27 Accounting Treatment 27 The Exchange Offer 28 Comparison of Debentures and Trust Securities 36 Description of the Trust Securities 41 Description of the Debentures 52 Description of Guarantee 63 Effect of Obligations under the Trust Debentures and the Guarantee 65 Certain Terms of the Replacement Covenant 66 Book-Entry Issuance 67 Certain U.S. Federal Income Tax Consequences 71 Certain ERISA Considerations 78 Legal Matters 79 Experts 79 IMPORTANT All of the Debentures were issued in book-entry form, and all of the Debentures are currently represented by one or more global certificates held for the account of The Depository Trust Company (
